UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6651



WAYMARE BILLUPS,

                                             Petitioner - Appellant,

          versus


NORTH CAROLINA BOARD OF PAROLE COMMISSION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-941-5)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Waymare Billups, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Waymare Billups seeks to appeal the district court’s

order construing his 28 U.S.C. § 2254 (2000) petition as a 28

U.S.C.    §     2241    (2000)    petition.          This    court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).              The order Billups seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    Accordingly, we deny a certificate of appealability and

Billups’ motion for immediate release and dismiss the appeal for

lack of jurisdiction.          We dispense with oral argument because the

facts    and    legal   contentions        are    adequately   presented     in   the

materials      before    the     court    and     argument   would   not    aid   the

decisional process.



                                                                           DISMISSED




                                          - 2 -